UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 5, 2010 VALLEY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) VIRGINIA 000-28342 54-1702380 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia 24011 (Address of principal executive offices) (540) 342-2265 Registrant’s telephone number, including area code N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Valley Financial Corporation (the "Company"), the holding company for Roanoke, VA-based Valley Bank, issued a press release regarding its earnings for the quarter ended June 30, 2010.The financial statements are detailed in the Company’s Press Release dated August 5, 2010 filed as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. The Company's common stock is traded on the NASDAQ Capital Market under the symbol VYFC. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being furnished pursuant to Item 2.02 above. Exhibit No.Description 99.1Press Release dated August 5, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION Date: August 5, 2010 /s/ Kimberly B. Snyder Kimberly B. Snyder, Executive Vice President and Chief Financial Officer EXHIBIT INDEX ExhibitNo.
